DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 10, 2021.
Claims 4, 8 and 15 have been cancelled.
Claims 16-20 have been added.
Claims 1-3, 5-7, 9-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The magnetic compensation device and method for a drone for triggering mines as claimed are not shown or suggested in the prior art because of the use of a magnetic compensation device that includes a flux-guiding element in the form of an open ring and a receiving chamber that is disposed within an open area of said ring, or the method step of measuring a physical characteristics, where said measured physical characteristic represents an amplitude and/or a direction of a force between said flux-guiding element and said drone, or a flux-guiding element that includes a collector that adjoins said receiving chamber.
The prior art as disclosed by Holmes et al. (US 6,798,632) shows the use of an electromagnetic field compensation system for an electrical device, said system including a flux-guiding element in the form of a closed loop, a receiving chamber 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


March 15, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617